Exhibit 10.1
SoundBite Communications, Inc.
Incentive Stock Option Grant Notice
(2007 Stock Incentive Plan)

     
Participant:
  ____________________
 
   
Option Number:
  ____________________
 
   
Option Plan:
  SoundBite Communications, Inc.
2007 Stock Incentive Plan (the “Plan”)
 
   
Grant Date:
  ____________________
 
   
Total Number of Shares
  ____________________
 
   
Exercise Price per Share:
  ____________________
 
   
Total Option Price of the Shares:
  ____________________
 
   
Vest Type:
  ____________________
 
   
Fully Vested:
  ____________________
 
   
Expiration Date:
  ____________________
 
   
Vesting Schedule:
   
 
   
 
•  ________ shares vest on ________
 
   
 
•  ________ shares vest on the first day of each calendar month in ________ and
________
 
   
 
•  ________ shares vest on the first day of each calendar month from ________
through ________
 
   
 
  Notwithstanding the foregoing, [(i)] ___% of the {then-remaining number of
unvested Shares} {total number of Shares} shall vest effective immediately prior
to a Change in Control Event (as defined in the Plan) and (ii) the then
remaining unvested Shares shall continue to vest pursuant to the vesting
schedule in the preceding section.]

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Plan as amended and the Incentive Stock Option Agreement, all of which are
attached and made a part of this document.

            SoundBite Communications, Inc.   Participant  
By:
         
 
         
 
  Name:   Title:  
 
      Address:  

Attachments:   Incentive Stock Option Agreement, 2007 Stock Incentive Plan
SoundBite Communications, Inc. 2007 Stock Incentive Plan

 



--------------------------------------------------------------------------------



 



Participant: ____________________
Attachment I
SoundBite Communications, Inc.
Incentive Stock Option Agreement
Granted Under 2007 Stock Incentive Plan
1. Grant of Option.
     Pursuant to the Incentive Stock Option Grant Notice (the “Grant Notice”)
and this Incentive Stock Option Agreement (the “Agreement”), SoundBite
Communications, Inc., a Delaware corporation (the “Company”) has awarded the
Participant named above (the “Participant”) of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s 2007 Stock
Incentive Plan (the “Plan”), the total number of shares (the “Shares”) of common
stock, $0.001 par value per share, of the Company (“Common Stock”). Your Award
is granted to you effective as of the Grant Date set forth in the Grant Notice
for the Shares. This Agreement shall be deemed to be agreed to by the Company
and you upon signing by you of the Grant Notice to which it is attached. Defined
terms not specifically defined in this Agreement shall have the same meanings
given to them in the Plan. In the event of any conflict between the terms of
this Agreement and the Plan, the terms of the Plan shall control. The details of
your Shares, in addition to those set forth in the Grant Notice and the Plan,
are as follows.
     It is intended that the option evidenced by this Agreement shall be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting. This option will become exercisable (“vest”) as specified under
“Vesting Schedule” provided in the Grant Notice. The right of exercise shall be
cumulative so that to the extent the option is not exercised in any period to
the maximum extent permissible it shall continue to be exercisable, in whole or
in part, with respect to all Shares for which it is vested until the earlier of
the Final Exercise Date or the termination of this option under Section 3 hereof
or the Plan.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this Agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment

 



--------------------------------------------------------------------------------



 



contract, confidentiality and nondisclosure agreement or other agreement between
the Participant and the Company, the right to exercise this option shall
terminate immediately upon such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment by the Company for Cause, and the effective date of
such employment termination is subsequent to the date of delivery of such
notice, the right to exercise this option shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment). If the Participant is party to an employment or
severance agreement with the Company that contains a definition of “cause” for
termination of employment, “Cause” shall have the meaning ascribed to such term
in such agreement. Otherwise, “Cause” shall mean willful misconduct by the
Participant or [willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company)], as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for Cause if the Company determines, within 30 days after the Participant’s
resignation, that discharge for cause was warranted.
4. Tax Matters.
     (a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
     (b) Disqualifying Disposition. If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 



--------------------------------------------------------------------------------



 



6. Provisions of the Plan.
     This option is subject to the provisions of the Plan (including the
provisions relating to amendments to the Plan), a copy of which is furnished to
the Participant with this option.

 



--------------------------------------------------------------------------------



 



Attachment II
SoundBite Communications, Inc.
2007 Stock Incentive Plan

 